UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 24, 2007 Legacy Reserves LP (Exact name of registrant as specified in its charter) Delaware 1-33249 16-1751069 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification No.) 303 W. Wall, Suite 1400 Midland, Texas 79701 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (432) 689-5200 NOT APPLICABLE (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement On October 24, 2007, Legacy Reserves LP (“Legacy”)entered into a Third Amendment to Credit Agreement (the “Third Amendment”) to the Credit Agreement dated as of March 15, 2006, as amended, with BNP Paribas, as administrative agent, and other financial institutions party thereto (the “Credit Agreement”).Pursuant to the Third Amendment, the maximum credit amount has been increased to $500 million and the borrowing base has been increased to $225 million.Additionally, the Credit Agreement provides that Legacy may elect that borrowing be comprised entirely of alternate base rate (ABR) loans or Eurodollar Loans.Under the Third Amendment, interest on the loans is determined, with respect to ABR Loans, the alternate base rate equals the higher of the prime rate or the Federal funds effective rate plus 0.50%, plus an applicable margin between 0% and 0.250%; and with respect to Eurodollar loans, interest is calculated using the London interbank rate (LIBOR) plus an applicable margin between 1.000% and 1.750%.Fortis Capital Corp. and Compass Bank are added as lenders to the existing group of lenders, which includes BNP Paribas, Bank of America N.A., Comerica Bank, Keybank N.A. and Wachovia Bank N.A. A copy of the Third Amendment is filed as Exhibit 10.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 2.03Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The information set forth in Item 1.01 above is incorporated by reference into this Item 2.03. Item 9.01 Financial Statements and Exhibits. Exhibit Number Description Exhibit 10.1 Third Amendment to Credit Agreement dated October 24, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LEGACY RESERVES LP By: Legacy Reserves GP, LLC, its general partner Date:October 29, 2007 By: /s/Steven H. Pruett Steven H. Pruett President, ChiefFinancial Officer and Secretary EXHIBIT INDEX Exhibit Number Description Exhibit 10.1 Third Amendment to Credit Agreement dated October 24, 2007.
